OPINION
MORRISON, Judge.
This is a bond forfeiture proceedings.
The sole ground of error is that “there was a material variance between the offense alleged in the bail bond and the judgment nisi inasmuch as there is no offense under State statutes entitled: ‘destruction of property’.”
The bail bond recites appellant to be charged with a misdemeanor of “destruction of property” and the judgment nisi recites the offense charged as “willful destruction of property of the value of fifty dollars and over belonging to another”.
In Pharis et al. v. State, 362 S.W.2d 857, this Court said:
“We hold that the recitation made in the bail bond, . . . that the defendant-principal was charged with a ‘felony’ is a sufficient legal description of the offense.” 1
From the record it is apparent that the original charge was a misdemeanor which became a felony. The numbers on the bail bond and the judgment nisi being the same it is apparent that the bail bond was for the offense which matured into the judgment nisi.
Finding no reversible error, the judgment is affirmed.

. See Article 17.08, Section 3, V.A.C.C.P.